PER CURIAM.
Richard Chappell appeals an order of the trial court denying his 3.800(a) Motion to Correct Illegal Sentence. This court has recently reversed as illegal, and remanded for resentencing, the very sentence that Chappell challenged in his motion. See Chappel v. State, 746 So.2d 574 (Fla. 1st DCA 1999). Therefore, we DISMISS as moot this appeal without prejudice to Chappell’s right to file a new 3.800(a) motion after resentencing should he be able to satisfy the requirements of Baker v. State, 714 So.2d 1167, 1167 n. 1 (Fla. 1st DCA 1998)(“The allegations required by Mancino at a minimum would have to address how and where the record demonstrates entitlement to relief.”).
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.